
	

114 HRES 230 IH: Encouraging State-by-State adoption of a sexual assault survivors’ bill of rights.
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 230
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2015
			Ms. Wasserman Schultz (for herself, Mrs. Wagner, Ms. Moore, Mrs. Lummis, Ms. Jackson Lee, Ms. Brownley of California, Mr. Vargas, Ms. Clark of Massachusetts, and Mr. King of New York) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Encouraging State-by-State adoption of a sexual assault survivors’ bill of rights.
	
	
 Whereas sexual assault is a transgression against the dignity, bodily integrity, and fundamental rights of human beings;
 Whereas the Department of Justice reports that 300,170 people in the United States are sexually assaulted each year, which is the equivalent of one person every 105 seconds;
 Whereas sexual assault is a vastly underreported crime in the United States, with the Rape, Abuse, Incest, National Network estimating that fewer than one in three survivors report the attack to law enforcement;
 Whereas the Centers for Disease Control and Prevention (CDC) estimates that one in five women in the United States will be the victim of an attempted or completed rape in her lifetime;
 Whereas sexual assault affects women, men, and children of all racial, social, religious, age, ethnic, and economic groups;
 Whereas notice and access to information, fair and efficient legal procedures, responsible and accountable survivor advocacy, and fair administration and efficient processing of sexual assault evidence collection kits (rape kits) are, among others, fundamental rights for survivors;
 Whereas notice and access to information are necessary to inform survivors of critical matters, including their basic legal rights, the contents of their law enforcement report, the availability of local rape crisis centers, and the final disposition of their case;
 Whereas fair and efficient legal procedures are essential to protect survivors against unreasonable barriers that obstruct entry into the justice system and to empower survivors and thereby reduce the underreporting of sexual assault;
 Whereas responsible and accountable survivor advocacy is critical to prevent unintentional secondary traumatization of survivors;
 Whereas the fair administration and efficient processing of rape kits are vital to eliminate the national backlog of hundreds of thousands of unsubmitted and untested rape kits;
 Whereas all citizens should have an opportunity to avail themselves of these crucial rights, which currently only some States formally recognize by law;
 Whereas not having comprehensive and survivor-centered legal and civil protections in place can result in obstruction of justice for survivors, re-victimization of the survivor, and a deterrence of survivors to come forward;
 Whereas people in every State urgently deserve a comprehensive Sexual Assault Survivors’ Bill of Rights so that access to justice does not depend on geography;
 Whereas the United States Government is a global leader in protecting its people’s rights to liberty and equality; and
 Whereas April is recognized as “National Sexual Assault Awareness and Prevention Month”: Now, therefore, be it
	
 That the House of Representatives— (1)encourages the adoption of a comprehensive State-level Sexual Assault Survivors’ Bill of Rights that upholds core United States values and—
 (A)seeks to ensure equality under the law, thereby ensuring that all survivors of sexual assault obtain the equal measure of justice in every State;
 (B)protects personal liberty, by respecting survivors’ personal autonomy in the aftermath of an assault that has already violated their bodily integrity, and reaffirming the inalienable nature of their rights to notice, efficiency, and fairness;
 (C)ensures universally agreed-upon rights, which find their basis in strong legal precedent, which do not infringe upon the rights of the accused, and which constitute a nonpartisan, non-controversial approach to a complex issue;
 (D)complements existing State and Federal statutory language regarding sexual assault and encourages more survivors to report their assaults, thereby increasing the impact of existing State and Federal statutory language;
 (E)respects the plenary powers of each State over the health, welfare, and safety of its citizens in enacting and enforcing the rights of its own citizens; and
 (F)demonstrates a serious commitment to ending sexual assault and improving the lives of its citizens; (2)strongly urges States to adopt a Sexual Assault Survivors’ Bill of Rights that includes, but is not limited to, the—
 (A)right to prompt analysis of the survivor’s rape kit; (B)right to know the results of the survivor’s rape kit;
 (C)right to be notified in writing of survivor’s legal rights; (D)right to be notified in writing of the nearest rape crisis center;
 (E)right to be informed about the status of the survivor’s case; (F)retention of all rights regardless of whether assault is reported to law enforcement;
 (G)right to a sexual assault counselor; and (H)right to terminate all legal ties and contact with assailant; and
 (3)recognizes and applauds those State legislative bodies which have already taken steps toward the adoption of a Sexual Assault Survivors’ Bill of Rights.
			
